Name: Commission Regulation (EEC) No 2951/76 of 3 December 1976 amending for the second time Regulation (EEC) No 2115/76 laying down general rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: marketing;  beverages and sugar;  trade
 Date Published: nan

 4. 12. 76 Official Journal of the European Communities No L 335/25 COMMISSION REGULATION (EEC) No 2951/76 of 3 December 1976 amending for the second time Regulation (EEC) No 2115/76 laying down general rules for the import of wines, grape juice and grape must ' Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ('), as last amended by Regulation (EEC) No 11 67/76 (2), and in particular Article 28 (4) thereof, Having regard to Council Regulation (EEC) No 1848/76 of 27 July 1976 laying down general rules for the import of wines, grape juice and grape must (3), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2115/76 of 20 August 1976 laying down general rules for the import of wines, grape juice and grape must (4), as amended by Regulation (EEC) No 2417/76 (5), provides that certain wines dispatched before 1 December 1976 may be accompanied by V.I docu ­ ments complying with the models used up to 1 September 1976 ; whereas large stocks of documents still exist in non-member countries and experience has shown that the availability in the non-member countries concerned of the V.I documents provided for in Regulation (EEC) No 2115/76 cannot be guaranteed by 1 December 1976 ; whereas this date should therefore be amended to 1 July 1977 ; Whereas as part of the policy to simplify the agricul ­ tural legislation it seems advisable to exempt, for a transitional period, certain liqueur wines for which a comparable document is already required under Community rules ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2115/76 is amended as follows : 1 . In the second paragraph of Article 1 , the date *1 December 1976' is replaced by '1 July 1977'. 2. The following subparagraph is added to Article 9 (2): '(f) imported liqueur wines covered by Regulation (EEC) No 1120/75 of 17 April 1975 laying down conditions for the entry of port, Madeira, sherry, Setubal muscatel and Tokay (Aszu and Szamorodni) wines falling within subheadings 22.05 C III a) 1 and b) 1 and 2 and 22.05 C IV a) 1 and b) 1 and 2 of the Common Customs Tariff ( ¢), Boberg wines for which a certificate of designation of origin is produced, and Samos muscat wines for which a certificate of origin is produced.' 3 . A footnote as follows is inserted in respect of the new provision set out in the preceding paragraph : X 1 ) OJ No L 111 , 30 . 4. 1975, p. 19 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 1976. For the Commission P. J. LARDINOIS Member of the Commission ( ¢) OJ No L 99, 5 . 5. 1970, p. 1 . (2) OJ No L 135, 24. 5. 1976, p. 42. (3) OJ No L 204, 30 . 7. 1976, p . 5. ( «) OJ No L 237, 28 . 8 . 1976, p. 1 . (*) OJ No L 273, 6 . 10 . 1976, p. 8 .